Citation Nr: 1634512	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-03 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for memory loss.
 
3.  Entitlement to an increased rating in excess of 10 percent for mild blepharitis of the eyes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2015, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

In September 2015, the Board remanded the appeal in order to afford the Veteran with his requested Board videoconference hearing.  That remand was in error as the Veteran had been afforded his requested hearing the month prior.

In November 2015, the Board vacated the September 2015 remand and adjudicated one of the claims on appeal.  The above-captioned claims were remanded for development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2015, the Board remanded the appeal in order to obtain records and provide VA examinations.  The Board cannot point to the 2009 neuropsychological assessment as requested in the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   

VA examinations for the Veteran's eye and neck disabilities were scheduled for March 2016.  The Veteran failed to report.  However, in June 2016, he contacted VA and reported that he missed his scheduled examinations due to a death in the family.  He requested that the examinations be rescheduled and stated he would attend any future examinations.  The Board finds good cause to reschedule the examinations.  38 C.F.R. § 3.655 .

Additionally, the RO did not readjudicate the claim for memory loss in the post-remand supplemental statement of the case dated from March 2016.  Stegall, 11 Vet. App. at 271.  In the November 2015 decision, the Board awarded service connection for posttraumatic stress disorder (PTSD), and remanded the claim for service connection for memory loss for further development.  In the December 2015 rating decision implementing the Board's decision, the RO appears to have erroneously merged the claims together in the award, characterizing the issue as "PTSD associated with memory loss."  These are separate claims, however, and development on the claim for memory loss must be undertaken as directed by the Board.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the report of the neuropsychological assessment performed in 2009.  If this record cannot be obtained, VA's efforts must be documented for the record.

2.  Afford the Veteran a VA examination to obtain an opinion as to the etiology of his cervical spine disorder.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  Rationales for all opinions expressed should be provided. 

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must provide an opinion as to whether his current neck disorder was at least as likely as not incurred in or related to service.  

3.  Afford the Veteran a VA examination to ascertain the current severity of the service-connected blepharitis of the eyes, in accordance with the applicable worksheet for rating eye disorders.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The electronic claims folder must be made available to the examiner in conjunction with the examination.  Rationales for all opinions expressed should be provided. 

4.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

